


110 HRES 148 IH: Recognizing and appreciating the historical

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 148
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Bilirakis, Mr. Brown of South
			 Carolina, Mr. Pallone,
			 Mr. Rush, Mr. Markey, Ms.
			 Watson, Mr. McGovern,
			 Mr. Space,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. McCotter, and
			 Mrs. Drake) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing and appreciating the historical
		  significance and the heroic human endeavor and sacrifice of the people of Crete
		  during World War II and commending the PanCretan Association of
		  America.
	
	
		Whereas 2007 marks the 66th anniversary of the heroic
			 Battle of Crete, which took place on the Greek island of Crete during World War
			 II between Nazi German forces and the people of Crete assisted by the Allied
			 armies;
		Whereas the people of Crete fought tenaciously during the
			 Battle of Crete, delaying for two months the Nazi German invasion of
			 Russia;
		Whereas this delay forced Nazi German forces to invade
			 Russia in the face of the brutal Russian winter, changing the final outcome of
			 World War II and leading to the defeat of fascism;
		Whereas many historians agree that the Battle of Crete was
			 one of the most significant battles of World War II;
		Whereas the Battle of Crete contributed to saving the free
			 world from Nazi German occupation, thus preserving democracy, freedom, and
			 human dignity;
		Whereas the Cretan Resistance Movement was organized to
			 fight the Nazi German occupation of the island of Crete;
		Whereas for 4 years, the Cretan Resistance Movement
			 inflicted heavy casualties upon Nazi German forces, including kidnaping a
			 heavily-guarded Nazi German General, setting an example for all of the people
			 of Europe to follow;
		Whereas the people of Crete suffered savage reprisals for
			 their heroic resistance when the Nazi German invaders randomly executed
			 thousands of civilians and burned and destroyed entire communities;
		Whereas many participants in the Battle of Crete and the
			 Cretan Resistance Movement later emigrated to the United States and became
			 American citizens; and
		Whereas many of these citizens became members of the
			 PanCretan Association of America, an organization comprised of Greek Americans
			 with ancestry from the island of Crete and committed to preserving and
			 promoting the rich culture and proud history of Crete: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)observes the
			 memory of the fallen heroes of the Battle of Crete;
			(2)honors the living
			 men and women of Crete who, during World War II, fought an oppressive invader
			 to preserve the ideals of freedom, democracy, and the pursuit of happiness;
			 and
			(3)commends the
			 PanCretan Association of America for preserving and promoting the history of
			 Crete and its people.
			
